Citation Nr: 1025911	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for status post-
reconstruction of the right knee, with instability (hereafter 
"right knee disability"), currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for herniated nucleus 
pulposus at L5-S1 (hereafter "back disability"), currently 
evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Veteran testified at a hearing in support of his claims in 
October 2009, before the undersigned Veterans Law Judge.  At the 
hearing, he submitted additional evidence: a record of a MRI of 
the back and a favorable Social Security Administration (SSA) 
decision.  He waived his right to have the RO initially consider 
this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his October 2009 hearing, the Veteran submitted a favorable 
SSA decision, indicating that SSA found him to be disabled 
beginning in April 2006.  The Veteran testified that SSA found 
him disabled due to his service-connected back disability.  (See 
hearing transcript, p. 6).  Aside from the favorable decision 
submitted by the Veteran at his hearing, there are no other SSA 
records associated with his claims folder.  The SSA records are 
potentially relevant, as the Board is charged with evaluating the 
severity of the Veteran's service-connected back disability.  The 
United States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 
2002).  Under these circumstances, while the Board regrets that 
it must remand this matter for additional development, an attempt 
should be made by the RO, with the assistance of the Veteran, to 
obtain these records.

At his hearing, the Veteran testified that he wished to undergo 
VA examinations for his back and knee disabilities.  The record 
shows that in September 2006, the RO requested VA joints and 
spine examinations.  The address listed on the request form was 
in Milford, Massachusetts.  The page following the examination 
request noted that as of July 2006, the Veteran's address was in 
Webster, Massachusetts.  In October 2006, it was noted that the 
Veteran failed to report for both examinations.  The address 
listed on the failure to report notice was in Milford, 
Massachusetts. 

There are no copies of the examination scheduling letter sent to 
the Veteran, so it is not clear which address was used to 
schedule him for the examinations.  At his hearing, the Veteran 
testified that he did not receive any correspondence from the RO 
relating to an examination.  (See hearing transcript p. 13).  It 
is possible that the examination letters were sent to the 
incorrect address.  As a result, a remand is necessary so that 
the Veteran may be scheduled for back and knee examinations.  

Finally, a remand is required for the Board to properly 
adjudicate the Veteran's TDIU claim.  At his hearing, the Veteran 
stated that due to his back and knee disabilities, he was no 
longer able to perform his job as a mechanic, which he had 
performed for the previous 38 years.  In December 2006, the 
Veteran's employer  submitted a statement to VA indicating that 
the Veteran had worked at his place of employment since October 
1996, was "still employed," but had been out of work and 
receiving worker's compensation since July 2006.  At his October 
2009 hearing, the Veteran stated that he was not working, but it 
is not clear whether he remains employed, but receives worker's 
compensation, or if he is currently unemployed.  The RO should 
determine whether the Veteran is employed.  

Then, the RO should schedule the Veteran for an examination 
because additional information is required to determine the 
degree of industrial impairment resulting from his service-
connected back and right knee disabilities.  See Beaty v. Brown, 
6 Vet. App. 532 (1994).  The Veteran has asserted that due to his 
service-connected back and knee disabilities, he can no longer 
work.  There is no positive or negative medical evidence of 
record addressing this issue.  The medical records, at present, 
do not clearly indicate whether the Veteran is unemployable as 
the result of his service-connected back and right knee 
disabilities, his non-service-connected disabilities such as 
hepatitis C, or his work-related injury which occurred in July 
2006.  

The Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the Veteran 
can perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
The Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for Social 
Security Administration disability benefits 
as well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain these records must be documented for 
the record.  If no records are available, 
it must be so stated, in writing, for the 
record.

2.  Determine whether the Veteran has 
returned to work, whether he is still 
employed but not working and instead 
receiving worker's compensation, or is 
unemployed.  

3.  Schedule the Veteran for a spine 
examination to determine the current 
severity of his back disability.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
tests and required x-rays, if any, should 
be conducted.  

The examiner should report all pertinent 
findings, including ranges of motion of the 
spine and a discussion of functional loss.  
If pain on motion is found, the examiner 
must state the degree of motion where the 
pain begins.  Functional limitation due to 
the Veteran's back disability, if any, must 
be reported.  The examiner should comment 
on whether the Veteran has more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy from disuse.  

The examiner is specifically asked to 
discuss the separate manifestations of the 
Veteran's back disability, and state which 
are due to his service-connected disability 
and which are due to his subsequent work-
related injury which occurred in July 2006.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

4.  Schedule the Veteran for a joints 
examination to determine the current 
severity of his right knee disability.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
tests and required x-rays, if any, should 
be conducted.  

The examiner should report all pertinent 
findings, including ranges of motion of the 
right knee and a discussion of functional 
loss.  If pain on motion is found, the 
examiner must state the degree of motion 
where the pain begins.  Functional 
limitation due to the Veteran's right knee 
disability, if any, must be reported.  The 
examiner should comment on whether the 
Veteran has more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy from disuse.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

5.  Schedule the Veteran for examination to 
determine the effects of his service-
connected back and right knee disabilities 
on his ability to maintain employment 
consistent with his education and 
occupational experience.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the case, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected back and right knee 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


